Case 8:20-cv-02871-CEH-AEP Document1 Filed 12/03/20 Page 1 of 8 PagelD 1

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT
2820 DEC -3 PM I: ]9

for the
Middle District of Florida

Criminal Division

 

UNITED STATES OF AMERICA 136 4 &e
CaseNo. INDICTMENT

(to be filled in by the Clerk’s Office)

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Jf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V~

GOVERNOR OF NEW YORK
ANDREW CUOMO et al

Jury Trial: (check one) [_ ]yes [No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor, ora complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6
Case 8:20-cv-02871-CEH-AEP Document1 Filed 12/03/20 Page 2 of 8 PagelD 2

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner}
re ee ————

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

 

 

 

MOMMY'S ME TIME
2915 VERMONT AVE
LAKELAND FL 33803
City State Zip Cade —_
POLK
8636147484

 

MOMMYSMETIME6421@GMAIL.COM

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name

Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County

Telephone Number
E-Mail Address (if inown)

ANDREW CUOMO
GOVERNOR
NYS State Capitol Building

ALBANY NY 12224
City State Zip Code
ALBANY

1-518-474-8390

 

 

[| Individual capacity Official capacity

 

Bill de Blasio
MAYOR
City Hall
New York NY
City State Zip Code
NEW YORK
212-NEW-YORK

 

 

 

 

[__] Individual capacity Official capacity

Page 2 of 6
Case 8:20-cv-02871-CEH-AEP Document1 Filed 12/03/20 Page 3 of 8 PagelD 3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Il.

Defendant No..3'*
Name
Job or Title (f known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 4
Name
Job or Title (f known)
Address

County
Telephone Number
E-Mail Address (if known)

Basis for Jurisdiction

 

 

 

 

 

GAVIN NEWSOM

GOVERNOR OF CALIFORNIA

1303 10TH STREET SUITE 1173

SACRAMENTO CA 95814
City State Zip Code

(916)-445-2841

 

 

[ ] Individual capacity Official capacity

 

 

 

 

GRETCHEN WHITMORE

GOVERNOR OF MICHIGAN

PO BOX 30013

LANSING MI 48909
City State Zip Code

 

 

 

[| Individual capacity [ ] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights,

A. Are you bringing suit against (check all that apply):

[| Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

25 CFR § 11.448 - Abuse of office.

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 6
Case 8:20-cv-02871-CEH-AEP Document 1 Filed 12/03/20 Page 4 of 8 PagelD 4

Pro Se 15 {Rev. 12/16} Complaint for Violation of Civil Rights (Non—Prisoner)
SSS ee

Defendant No. 7 5

 

 

 

 

 

Name JAY INSLEE
Job or Title (if known) GOVERNOR OF WASHINGTON
Address PO BOX 4002
OLYMPIA WA 98504
City State Zip Code
County
Telephone Number (360)-902-4111

 

E-Mail Address (if inown)

 

[| Individual capacity Official capacity

Defendant No. 4 {p

 

 

 

 

 

Name TONY EVERS
Job or Title (if known) GOVERNOR OF WISCONSIN
Address 115 EAST STATE CAPITOL
MADISON wi 53702
City State Zip Cade
County
Telephone Number (608)-266-1212

 

E-Mail Address (if known)

 

[| Individual capacity Official capacity

Ti. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[_] Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what

federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
25 CFR § 11.448 - Abuse of office.

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Pro Se 15 . 12/16) Co int for Violation of Civil Rights (Non—Prisoner
SESE Ger 12/16) Complaint for Violation of Civil Rights (Noo-Prisoner)

Case 8:20-cv-02871-CEH-AEP Document1 Filed 12/03/20 Page 5 of 8 PagelID 5

Defendant No. J

 

 

 

 

 

 

Name TOM WOLF

Job or Title (if known) GOVERNOR OF PENNSYLVANIA

Address 508 MAIN CAPTOL BLDG RM 240 REGIONAL OFFICE
HARRISBURG PA 17120

City State Zip Code

County

Telephone Number (717)-787-0195

E-Mail Address (if known) GOVCORRESPCRM@PA.GOV

 

[ ] Individual capacity Official capacity

Defendant No. 4
Name
Job or Title (if own)
Address

 

 

 

Wl
City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[ ] Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check ail that apply):
[_] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what

federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
25 CFR § 11.448 - Abuse of office.

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 8:20-cv-02871-CEH-AEP Document1 Filed 12/03/20 Page 6 of 8 PagelD 6

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner
OSE E Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner) _ ===

LAW ENFORCEMENT OFFICERS ARE BEING COERCED AND FORCED TO ENFORCE

UNCONSTITUTIONAL ORDINANCES BY WASTE OF RESOURCES AND EXTORTION WHILE THEY
EXPLOIT THE FACTS OF COVID AND USE THEM TO PUSH LEGITIMACY LIES.

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
THESE OFFICIALS HAVE EXPLOITED THE FEAR OF COVID-19 TO ABRIDGE THE MOST BASIC
CIVIL RIGHTS TO ALL SEVERAL UNITED STATES CITIZENS. COLOR ZONING THEM ACCORDING

TO POSITIVE CASES IS NOTHING MORE THAN A METHOD OF UNCONSTITUTIONAL ABUSE OF
OFFICE AND POWER THIS CAN NO LONGER BE TOLERATED.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any Cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
Statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?
IN THE EXECUTIVE OFFICE OF THE GOVERNOR WHERE THEY MADE THE CALL THAT THE
SCHOOLS IN NEW YORK WOULD BE SHUT DOWN AGAIN AGAINST THE CDC SUGGESTION OF
A DANGER ZONE BEING ONLY 5% AND ANY OTHER STATE ORDINANCES THAT HAVE

DEPRIVED MILLIONS OF CITIZENS FROM THE RIGHT TO PURSUE HAPPINESS LIBERTY AND
MAINTAIN PROPERTY SUCH AS BUSINESSES

 

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
11/19/2020 WHEN PUBLIC SERVICE NOTICE WAS GIVEN THAT SCHOOLS WOULD BE CLOSED
AMIDST A RISE IN VIRUS CASES IN A TIME OF YEAR WHERE THAT INCREASE IN FLU LIKE
VIRUSES IS QUITE NORMAL. ALL STARTING DATES OF COVID ORDINANCES

c. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)
TRYING TO CONTROL WHAT PEOPLE DO INSIDE THEIR HOMES THROUGH THE EXPLOITATION
OF FEAR IS BEYOND UNCONSTITUTIONAL. THE CITIZENS OF THIS STATE HAVE BEEN
CONDITIONED TO OBEY TO FEAR OF A VIRUS THAT IF HANDLED CORRECTLY COULD HAVE A
VERY POSITIVE RECOVERY RATE. THESE MANDATES AND ORDINANCES ARE DOING
NOTHING TO HELP THE VIRUS AND EVERYTHING TO OBLITERATE FREEDOMS. THESE
ACTIONS ARE DAMAGING THE EDUCATION TO CHILDREN OF NEW YORK AND EDUCATION tS
FUNDAMENTAL RIGHT. THIS !S AN ABUSE AND WASTE OF TAX DOLLARS AND THIS NEEDS TO
STOP. THE ACTING PRESIDENT HAS A SOLUTION IN MOTION SO THERE IS NO NEED TO
TREAT PEOPLE IN THE MANNER THAT YOU ARE. THEY HAVE THE RIGHT TO SELF
DETERMINATION AS WELL AS SELF RESPOSIBILITY.

 

Page 4 of 6
Case 8:20-cv-02871-CEH-AEP Document1 Filed 12/03/20 Page 7 of 8 PagelD 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

EV.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, if any, you required and did or did not receive.
1 HAVE LOST COMPLETE CONFIDENCE IN THE PUBLIC TRUST. MY FAMILY IS LOSING THEIR RIGHT TO
EDUCATION. ALL OF THE BASIC HUMAN RIGHTS ARE BEING RIPPED AWAY FROM THESE CITIZENS

INFLICTING DAMAGES OF LOSS OF INCOME, PURSUITS OF HAPPINESS, ENJOYMENT OF LIFE,
FREEDOM LIBERTY AND MORE,

 

Relief

State briefly what you want the court to do for you. Make no
If requesting money damages, include the amounts of
the acts alleged. Explain the basis for these claims.

legal arguments. Do not cite any Cases or statutes.
any actual damages and/or punitive damages claimed for

CORRUPTION.

 

Page 5 of 6
Case 8:20-cv-02871-CEH-AEP Document1 Filed 12/03/20 Page 8 of 8 PagelD 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) __
rE eS (NOD

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

 

 

in the dismissal of my case.

Date of signing: 11/49/2020

smmeerreint “Eo ) V9 oA
Printed Name of Plaintiff | BIANCA VELEZ FLORIDA NOTARY ()

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 6 of 6
